Citation Nr: 0409226	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  00-24 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss 
disability in the left ear.

2.  Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1973 
to June 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

When the case was most recently before the Board in June 
2003, the Board dismissed the appeal for service connection 
for a right arm disability and remanded the other matters on 
appeal for further development.  The case has since been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for equitable disposition of the issues have been 
accomplished.

2.  The veteran's average puretone threshold at 1000, 2000, 
3000, and 4000 hertz (Hz) is not worse than 98 decibels (dB), 
with speech discrimination ability of not less than 50 
percent in the left ear.

3.  The veteran's current left leg disability was not present 
in service and is not related to service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (effective prior to and from June 10, 1999).

2.  Entitlement to service connection for a left leg 
disability is not established.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the rating decisions, 
statements of the case and supplements thereto and RO 
correspondence, in particular letters dated in March 2001 and 
January 2003, the veteran has been informed of the evidence 
and information necessary to substantiate his claims, the 
information required from him in order for VA to obtain 
evidence and information in support of his claim, the 
assistance that VA would provide in obtaining evidence and 
information on his behalf.  In addition, VA is required to 
notify the claimant that to submit any pertinent evidence in 
his possession.

Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claims and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App., 
Jan. 13, 2004).  

The record also reflects that service medical records, Social 
Security Administration records and all pertinent treatments 
records have been obtained.  Moreover, the veteran has been 
afforded appropriate VA examinations.  Neither the appellant 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
present claims, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that in Pelegrini the U.S. Court of 
Appeals for Veterans Claims (Court) held that the notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) should at least "precede an initial 
unfavorable AOJ decision on a service-connection claim."  
The record reflects that the RO's initial adjudication of the 
veteran's service connection claim occurred prior to the 
enactment of the VCAA.  However, after providing the initial 
VCAA letter, the RO readjudicated the claim on a de novo 
basis in August 2001.  Moreover, after issuance of another 
VCAA letter in June 2003, the RO once again addressed the 
veteran's claims on a de novo basis.  Accordingly, the Board 
is satisfied that no further action is required under the 
VCAA or the implementing regulations.


II.  Factual Background

In February 1998, the veteran filed a claim for an increased 
rating for defective hearing in his left ear, and for service 
connection for left leg disability.

Service medical records (SMR's) reveal treatment in November 
1973 during basic training for pain in the left ankle and 
left Achilles tendon.  The impression was mild tendonitis of 
the left Achilles tendon, treated with aspirin, ace bandage 
and heat, and no further wearing of chukka boots.

March 1975 treatment notes show complaints of left ankle 
sprain from falling down some stairs.  There were no gross 
swelling and no discoloration.  A small abrasion and severe 
pain at the medial aspect of the ankle, with inability to 
bear weight on or move laterally were noted.  Treatment 
included no walking duty for two weeks.  A January 1978 
record shows complaints of intermittent left knee pain. 

A May 1978 treatment note shows a left foot injury.  The 
impression was soft tissue injury of the left ankle, treated 
with ace wrap, no weight bearing, crutches for one week, and 
warm soaks.

On the May 1978 examination prior to separation from service, 
the examiner noted that the veteran's report of foot trouble 
referred to a weak right ankle.  The veteran reported no 
residual injury relevant to the left foot or ankle.  The 
examination of the veteran's left lower extremity was 
negative.  

Post-service treatment records show that the veteran was 
admitted to a private hospital in September 1985 as a result 
of having been found in an unconscious state in his home 
after not being heard from for about two days.  The diagnosis 
was head injury with increased intercranial pressure, skull 
fracture, GI bleeding with probable aspiration.  

On transfer to another private hospital, a September 1985 
treatment note shows that with painful stimulation, the 
veteran was able to move the arms, left greater than right, 
but did not move the left lower extremity to any degree.  
Computed tomography (CT) scan showed a left temporal 
contusion, and evidence of a fracture on the right side 
suggesting a contrecoup effect.  There was a shift from left 
to right of a mild to moderate degree.  Follow up CT scan 
showed evidence of an acute subdural hematoma previously 
visualized as a temporal lobe contusion on the left. 
Emergency craniotomy was performed, with evacuation of 
considerable acute subdural hematoma.  There was a left leg 
weakness consisting of a posterior and anterior tibial 
involvement that was almost complete, confirmed by 
electromyographic (EMG) testing which indicated a traumatic 
injury to the sciatic nerve.  Routine rehabilitation was 
instituted with extensive physical, occupational, and speech 
therapy.  The veteran was discharged a month later to a 
nursing home with final diagnoses of acute subdural hematoma, 
aspiration pneumonitis, and traumatic injury, sciatic nerve.

Later medical evidence documenting the neurological 
impairment of the veteran's left lower extremity from the 
trauma sustained in September 1985 is also of record.  In a 
February 2001 personal hearing before a Hearing Officer at 
the RO, the veteran testified to the effect that the Achilles 
tendon of his left ankle was injured in service during basic 
training, and his ankle was treated three or four times while 
in service. He indicated that he did not report any left leg 
disability at his discharge examination because he did not 
feel anything was substantial at the time and was not having 
a problem with the left ankle at separation in 1978.  He 
reported that he went to a few doctors for complaints about 
his left leg after service, but could not recall the 
physicians' names.  He related leg injury again in a fall in 
September 1985 in which he sustained head trauma and was 
unconscious for 30 days thereafter.  He confirmed that most 
of his medical treatment has been at the VA hospital 
including after the 1985 incident, except for September 1999 
when he was treated after his wheelchair was hit by a car.

At a March 2003 VA examination, the veteran reported a 
history of pain in the left Achilles tendon during basic 
training secondary to wearing chukka boots, with resolution 
of the injury followed by periodic recurrences.  He reported 
a fall post-service, in 1985, with resulting inability to 
move his ankle and numbness at the dorsal aspect of his foot.  
Following the examination, the examiner's impression was left 
dense peroneal nerve palsy.  The veteran agreed that numbness 
and weakness were due to the fall in 1985.  However, the 
veteran also stated his belief that Achilles tendon problems 
in service were related to the current disability.  The 
examiner found no current evidence of the mild Achilles 
tendonitis noted in military service, and stated that the 
Achilles tendon and gastroc-soleus complex appeared to be 
functioning.  The examiner opined that the current disability 
was due to dense peroneal nerve palsy from the fall either 
from contusion to the peroneal nerve or possibly from the 
head injury.  The examiner concluded that although the 
Achilles tendon is in the same general area, that being the 
left leg, mild Achilles tendonitis due to irritation from 
boots back in 1973 in service was not the cause of the nerve 
peroneal palsy which the veteran states was caused by his 
fall in 1985. 

On a March 2003 VA neurological examination, left footdrop 
was noted.  The examiner opined that complex changes 
involving the left lower extremity could be consistent with 
left sciatic mononeuropathy involving both the peroneal and 
tibial divisions, or a left lumbosacral plexopathy involving 
the left L4-S1 myotomes. Changes were noted as chronic 
without any acute or subacute findings, with a mild 
suggestion for bilateral S1 radiculopathies which were too 
mild to be of electrodiagnostic significance.

In numerous statements, the veteran and his representative 
argue for an increased rating for left ear hearing loss, and 
service connection for the left leg disability.

With respect to the claim for an increased rating for left 
ear hearing loss, service connection was granted in a June 
1986 rating action, noncompensably rated from July 15, 1985.  
Although audiologic data of record pertains to both ears, 
because the left ear is the only one service-connected and 
the veteran is not deaf in the right ear, salient reports 
relating to the left ear only will be discussed below.

August 1998 audiologic examination showed puretone thresholds 
in decibels as follows:





HERTZ



AVG
500
1000
2000
3000
4000
LEFT
76

70
70
70
95

Speech recognition was noted at 74 percent on the left ear.  
The examiner noted that the data was consistent with moderate 
to profound sensorineural hearing loss (SNHL).  

October 1999 VA examination showed puretone thresholds in 
decibels as follows:





HERTZ



AVG
500
1000
2000
3000
4000
LEFT
80

75
75
80
90

Controlled speech discrimination test (Maryland CNC) was 70 
percent on the left ear.  The examiner noted that the data 
was consistent with moderately severe to profound SNHL on the 
left ear.  Poor word discrimination was noted bilaterally.

On a March 2003 VA examination, pure tone thresholds in 
decibels were noted as follows:





HERTZ



AVG
500
1000
2000
3000
4000
LEFT
93.75
80
80
85
100
110
Controlled speech discrimination test (Maryland CNC) was 68 
percent on the left ear.  The examiner noted that the data 
was consistent with SNHL and tinnitus.

III.  Analysis

(a) Hearing loss, left ear. 

Under regulations in effect at the time of the September 1998 
rating action denying a compensable rating for left ear 
hearing loss, evaluations of hearing loss ranged from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold levels as measured by pure tone audiometric tests 
in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability from 
defective hearing, the Rating Schedule established 11 acuity 
levels designated from level I for essentially normal acuity, 
through level 11 for profound deafness.  38 C.F.R. § 4.87, 
Diagnostic Codes 6100 to 6110 (prior to June 10, 1999).

By regulatory amendment effective June 10, 1999, changes were 
made to the Schedule for Rating Disabilities for diseases of 
the ear and other sense organs, as set forth in 38 C.F.R. 
§§ 4.85, 4.86, and 4.87.  See 64 Fed. Reg. 25,208 (May 11, 
1999).  

Under the revised regulations in effect from June 10, 1999, 
an examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and pure tone 
audiometry test.  The examinations are to be conducted 
without the use of hearing aids.  The percentage evaluations 
for bilateral defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by a combination of the percent of speech 
discrimination and the pure tone threshold average, as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  38 C.F.R. 
§  4.85, Tables VI, VIA, and VII, Diagnostic Code 6100. 
Puretone threshold average as used in Tables VI and VIa, is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  Under Table VII, percentage 
evaluations for hearing impairment is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear. The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  
The percentage evaluation is located at the point where the 
row and column intersect.

Review of the revised criteria at 38 C.F.R. § 4.85(b) and 
(e), and specifically Tables VI and VII of the revised 
regulations, reveals that there was no change in determining 
the numeric designations assigned certain levels of pure tone 
threshold or speech discrimination, and there was no change 
to the mechanical application of the appropriate charts to 
the noted auditory acuity.  However, there were substantive 
changes to the regulations at 38 C.F.R. § 4.85(c), and 
specifically Table VIA, regarding exceptional patterns of 
hearing impairment as set forth in 38 C.F.R. § 4.86(a).

38 C.F.R. § 4.85(c) provides that Table VIa is based only on 
puretone threshold average, and is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based only on the puretone threshold average.  Table VIa is 
used when the examiner certifies that the use of speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of § 4.86.  
38 C.F.R. § 4.85(f) provides if impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
§ 3.383 of this chapter.

Revised 38 C.F.R. § 4.86(a), provides that when the pure tone 
thresholds at each of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VIa,  whichever results in a higher numeral.  Each ear 
will be evaluated separately.

August 1998 audiologic examination showed puretone thresholds 
testing in decibels average of 76, and speech recognition of 
74.  Applying the data to the former and revised criteria 
under § 4.86 (a) for exceptional patterns of hearing, under 
Table VI meets a Level VI numeric designation, and under 
table VIa meets a level VII designation.  When combined with 
a Level I designation for the non-service-connected ear under 
Table VII, the data results in impairment to a noncompensable 
degree.  

October 1999 VA examination showed pure tone thresholds 
testing in decibels with an average of 80 and speech 
recognition of 70 percent.  Applying the data, under Table VI  
the numeric designation is Level 6, and under table VIa the 
numeric designation is level VII.  In combination with a 
Level I designation for the non-service-connected ear, the 
results warrant a noncompensable evaluation.

March 2003 VA examination showed pure tone thresholds 
decibels with an average of 94 on the left and speech 
recognition of 68 percent.  The numeric designation under 
Table VI is Level VII.  Under table VIa, the numeric 
designation is level IX. These designations with Level I 
designation for the non-service-connected ear also equate to 
hearing impairment at the noncompensable level.

Although the veteran believes that a compensable evaluation 
is in order, the assignment of disability ratings in hearing 
loss cases is accomplished by way of a mechanical application 
of the average pure tone thresholds and speech discrimination 
percentages to the tables furnished in the rating schedule.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As 
indicated above, that mechanical application does not result 
in assignment of a compensable evaluation for the service-
connected hearing loss disability.

(b) Left leg disability 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Although the service medical records show mild Achilles 
tendonitis in November 1973, a left ankle sprain in March 
1975, and a twisted ankle in May 1978, no residual or other 
impairment of the left leg was found on the examination for 
discharge.  The veteran conceded during his testimony at the 
RO that he had no substantial complaints about his left foot 
at the time of discharge.

The post-service evidence reflects no left leg complaints 
until after the veteran's fall with resulting head trauma in 
1985.  There is no medical evidence linking the veteran's 
current left leg to service.  Moreover, the VA physicians who 
examined the veteran and the veteran's claims folders in 
March 2003 concluded that the veteran's current left leg 
impairment is due to the trauma in 1985 and unrelated to 
service.  

The evidence of a nexus between the veteran's current left 
leg disability and his military service consists of the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.


ORDER

A compensable rating for left ear hearing loss is denied.

Service connection for a left leg disability is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



